Citation Nr: 0843220	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthritic changes and degenerative disc disease (DDD) of the 
lumbar spine, to include on a direct basis or as secondary to 
a service-connected left foot disability.  

2.  Entitlement to service connection for left hip strain, to 
include on a direct basis or as secondary to a service-
connected left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  That decision determined that new and material 
evidence had not been received to reopen the claim of service 
connection for a low back disorder.  Service connection was 
also denied for a left hip strain.  

The issue of entitlement to service connection for a left hip 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO confirmed a 
previous Board decision from October 1996 which determined 
that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for 
arthritic changes and DDD of the lumbar spine.  

2.  Evidence received since the June 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim seeking service connection for 
arthritic changes and DDD of the lumbar spine and does not 
raise a reasonable possibility of substantiating the claim on 
a direct or secondary basis.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
June 2002 rating decision, and the claim for service 
connection for arthritic changes and DDD of the lumbar spine 
on a direct, or as secondary to service-connected left foot 
crush injury with neuroma, is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); C.F.R. § 3.159(b)(1) (2008).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Here, letters dated in March 2002 and December 2003  provided 
the appellant with VCAA notice pertaining to the issue on 
appeal, including what was necessary to establish the a claim 
of service connection, and of his and VA's responsibilities 
for obtaining evidence.  The December 2003 letter advised him 
that he needed to submit new evidence that must pertain to 
the reason why his claim was denied per the June 2002 
decision.  The letter specifically informed the appellant 
that his claim for a low back disorder was previously denied 
because there was no evidence that his present disability of 
arthritic changes and DDD of the lumbar spine was of service 
origin or was associated with a service-connected left foot 
disorder.  Therefore, the evidence that he submitted must be 
related to such facts.

As the appellant is shown to have been notified of what is 
necessary to reopen the claim of service connection for his 
low back disorder, remanding the case for the RO to re-notify 
him of the requirements would serve no useful purpose, but 
would merely cause unnecessary delay in the administrative 
process.

The March 2002 and December 2003 VCAA letters satisfied the 
second and third elements of the duty to notify by informing 
the appellant that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the appellant was to send VA any 
additional information that pertained to his appeal.  This 
statement served to advise the appellant to submit any 
evidence in his possession pertinent to the claim on appeal.

The veteran has substantiated his veteran's status, and his 
entitlement to service connection.  Hence notice on the first 
three Dingess elements is not necessary.  A November 2006 
letter also contained notice as to the effective date and 
rating elements as required by Dingess.

Thus, all required notice was given.

The duty to assist

VA has obtained records of treatment reported by the 
appellant, including all available service treatment records, 
VA medical center (VAMC) records and private medical records.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c), (d) (2008).  

The duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 
3.159(c)(4)(iii) (2008).  VA has met its assistance 
obligations regarding the issues on appeal.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Applicable laws and regulations to reopen claims for service 
connection

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Historically, service connection for a back disability was 
initially denied in a rating decision in August 1971.  The 
veteran was notified but did not initiate a timely appeal 
with respect to that decision.  In June 1992, he filed a 
petition to reopen the previously denied claim for service 
connection for a back disorder.  In January 1993, the RO 
denied service connection for a back disorder on a direct 
incurrence basis since the veteran failed to submit new and 
material evidence to reopen the previously denied claim, as 
well as that there was no evidence to establish that the back 
disorder was secondary to the service-connected left foot 
disability.  In October 1996, the Board addressed the issue 
and determined that new and material evidence had not been 
received to reopen the claim of service connection for a low 
back disorder.  The Board's decision was confirmed in a June 
2002 rating decision which was not timely appealed.  

The evidence of record at the time of the 2002 denial 
included the veteran's service treatment records (STRs) which 
are negative for low back complaints or diagnoses.  Also of 
record at that time was a VA examination dated in 1971 which 
was also negative for diagnosis of a back disorder.  The 
first report of a low back disorder was upon private report 
dated in 1992 when minimal degenerative changes in the lumbar 
spine were reported.  Treatment records dated subsequent to 
1992 include continued reports of low back pain.  Private 
magnetic resonance imaging (MRI) in 2001 demonstrated 
extensive DDD and adjacent endplate changes at L2-3 with 
moderate stenosis and less severe changes at L4-5.  Also of 
record was a VA examination in 2002 which showed a diagnosis 
of lumbosacral spine DDD with spinal stenosis and lumbar 
degenerative joint disease (DJD).  Post service records 
reflect periodic report of left foot problems, but low back 
problems are not attributed to this condition on any medical 
report.  

The veteran's claim to reopen previously denied claims for 
service connection for a low back disorder was denied in June 
2002 on the basis that the evidence was not new and material 
in that the evidence did not show that the veteran's back 
disorder was incurred during service or for many years 
thereafter.  Nor did it show that his low back condition was 
secondary to a service-connected left foot disorder.  That 
was also the reasoning by the Board in the October 1996 
denial.  The veteran was notified of the RO's 2002 denial 
that same month, but he did not initiate a timely appeal as 
to this most recent denial.  The RO's 2002 decision is final.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002 & Supp. 2008).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in § 3.105 of this part.  38 C.F.R. § 
3.104(a) (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled."  Barnett, 83 F.3d at 1383.

Thus, to reopen the claim, new and material evidence must 
have been received since the last final denial of the claim 
on any basis.  38 U.S.C.A. § 5108 (West 2002 & Supp 2008); 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, 
the last final denial was in June 2002.  

The veteran's application to reopen his claim for service 
connection for a low back disorder was received in November 
2003.  

Evidence received since the June 2002 decision includes VA 
treatment records dated from 2002 through 2006, numerous 
written communications from the veteran dated subsequent to 
2002, and private treatment records dated from 2002 through 
2006.  While all of these documents are "new" in that they 
were not previously of record, they are cumulative for the 
reasons explained below.  

As to the additional treatment records, they only reflect 
post service periodic treatment of continued low back 
problems without providing any specific findings as to their 
origin.  For example, private MRI testing in January 2004 
reflects multilevel DDD, most severe at L2-3, but does not 
attribute this condition to any inservice incident or to the 
veteran's service-connected left foot injury.  These 
treatment records also reflect continued left foot problems 
but at no time does a medical examiner attribute the 
veteran's low back condition to such.  There simply is no 
medical opinion of record which attributes the veteran's low 
back problems to service from so many years before or to his 
left foot disorder.  This evidence is not new and material 
because the facts expressed were already known at the time of 
the 2002 and that was the veteran had a back disorder.  

The veteran's statements added to the record since the last 
final denial in 2002 are not found to be new and material 
evidence in that it was always his assertion that he had a 
back disorder of service origin or that it was associated 
with his left foot condition.  As these contentions were 
considered at the time of denial in 2002, they are not 
considered new and material evidence.  

In summary, no additional evidence received since the June 
2002 rating determination relates to the unestablished facts 
needed to substantiate the service connection claim on a 
direct or secondary basis.  Consequently, the additional 
evidence received does not raise a reasonable possibility of 
substantiating the claim, and is not material.  The claim is, 
therefore, not reopened.  


ORDER

New and material evidence has not been received and the claim 
for entitlement to service connection for arthritic changes 
and DDD of the lumbar spine is not reopened.  


REMAND

As to the veteran's claim for left hip strain, it is 
primarily the veteran's contention that current left hip 
complaints are associated with his service-connected left 
foot disorder.  

The Board notes that since approximately 2003 the veteran has 
complained of left hip problems.  At the time of the most 
recent thorough orthopedic examination by VA in December 
2003, the veteran required a cane for ambulation because of 
left hip instability.  Examination revealed decreased range 
of motion which was additionally limited by pain, fatigue, 
weakness, lack of endurance, and incoordination.  Pain had a 
major functional impact.  The examiner noted that there was a 
2 inch limb length disparity on the left.  X-ray, however, of 
the left hip was within normal limits.  The diagnosis was 
left hip strain.  

At the time of 2003 examination, the veteran was noted to 
have an abnormal gait.  It was antalgic on the left, and he 
walked with a limp.  In addition to limb strength disparity, 
there was slight left foot drop.  Evaluation of the feet 
revealed signs of abnormal weight bearing, including tender 
callosities on the heels.  The left foot revealed painful 
motion, weakness, and tenderness.  This was not seen on the 
right foot.  The diagnosis was Morton's metatarsalgia of the 
left foot with limitation with standing and walking, 
decreased weight bearing tolerance at he left foot, ankle, 
and hip.  Neurological evaluation revealed decreased motor 
strength of 3+/5 on the left and sensory dysfunction with 
findings of hypesthesia, decreased sensation at the dorsal 
foot, and increased pain with palpation at metatarsals.  In a 
March 2004 VA report, the veteran continued to complain of 
pain in the legs.  Presumably, this included the left hip.  
Additional VA records in 2006 show that the veteran continued 
to be treated for neuritis of the left foot.  He continued to 
limp.  

It is the Board's conclusion that additional evidentiary 
development is warranted as to the issue of entitlement to 
service connection for a left hip disorder.  A medical 
opinion is necessary to determine if the veteran currently 
has a left hip disorder that can be associated with his 
service-connected left foot condition, or if it is related to 
any other non-service-connected disorder such as his low back 
condition.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for his left 
hip disorder.  Any records that are not 
currently included in the clams file should 
be obtained and added to the file.  With 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to obtain 
these records must be documented in the 
claims file.  If any records cannot be 
obtained, it should be so stated, and the 
veteran is to be informed of any records 
that could not be obtained.

2.  Schedule the veteran to undergo 
comprehensive VA examination(s) to 
determine the nature, severity, and 
etiology of any disability of the left 
hip.  The examiner must have an 
opportunity to review the veteran's claims 
file.  After reviewing the available 
medical records and examining the veteran, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any 
disability of the left hip is related to 
service or service-connected disability, 
including the service-connected residuals 
of left foot crush injury with Morton's 
neuroma, to include whether this condition 
aggravated any left hip disorder.  The 
examiner is also requested to specifically 
address whether any current left hip 
problems are the result of other 
disabilities that the veteran has, to 
include his significant low back disorder, 
as well as bilateral knee conditions.  A 
complete rationale for all opinions 
expressed should be included in the 
evaluation report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinions are based.  

3.  Then, readjudicate the left hip claim 
on appeal on a direct and secondary basis.  
If any benefit sought on appeal remains 
denied, the veteran and her attorney 
should be issued a Supplemental Statement 
of the Case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


